Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/28/2021.  Claims 1-12 and 16-19 have been presented for examination.  Claim 3 has been amended, and new claims 16-19 have been added.  Claims 1-12 and 16-19 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (Pub. No.: 2008/0021731 A) in view of Correa Ramirez (Pub. No.: 2020/0178887 A1; hereinafter Correa).
1) In regard to claim 1, Rodgers discloses the claimed method, comprising: 

providing an alert based on the plural conditions (¶0130 discloses an alert is generated) and based on receiving a pattern of input from one or plural sensors (¶0130 discloses monitoring sensor inputs to determine whether an alert is generated).
Rodgers does not explicitly disclose determining a user is located within a monitored area and that a wearable device of the user is not being worn by the user.
However, Correa discloses it has been known to determine a user is located within a monitored area and that a wearable device of the user is not being worn by the user (¶0216 discloses a sleep monitoring system may detect when a user is in an area and a wearable device is not worn).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Rodgers to detect whether a wearable device is not being worn, as taught by Correa.
One skilled in the art would be motivated to modify Rodgers as described above in order to allow the system to continually monitor the user, as taught by Correa (¶0216). 
 
2) In regard to claim 2 (dependent on claim 1), Rodgers and Correa further disclose the method of claim 1, wherein the determining that the user is located within the monitored area is based on receiving input from the one or plural sensors (Rodgers ¶0130).

3) In regard to claim 4 (dependent on claim 1), Rodgers and Correa further disclose the method of claim 1, wherein the receiving of the pattern of input corresponds to one or a combination of motion detection and non-motion detection events detected from the one or plural sensors, at least one of the one or plural sensors associated with only one zone among a plurality of non-overlapping zones collectively monitored by the one or plural sensors (Rodgers ¶0082).

4) In regard to claim 11 (dependent on claim 1), Rodgers and Correa further disclose the method of claim 1, wherein providing the alert comprises indicating to one or more devices that the user is experiencing an emergency situation, wherein the emergency situation comprises a fall by the user or condition of incapacity of the user (Rodgers ¶0144).

5) In regard to claim 16, claim 16 is rejected and analyzed with respect to claim 1 and the references applied. 

6) In regard to claim 18, claim 18 is rejected and analyzed with respect to claim 1 and the references applied. 

7) In regard to claim 19 (dependent on claim 1), Rodgers and Correa further disclose the method of claim 1, wherein the determining that the wearable device of the user is not being worn by the user is based on receiving an externally communicated .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (Pub. No.: 2008/0021731 A) in view of Correa Ramirez (Pub. No.: 2020/0178887 A1; hereinafter Correa) and further in view of Brillaud (Pub. No.: 2017/0221335 A1).
1) In regard to claim 5 (dependent on claim 1), Rodgers and Correa disclose the method of claim 1, further wherein a motion detection event corresponds to a detection of user activity and a non-motion detection event corresponds to termination of the detection of the user activity (Rodgers ¶0052 discloses monitoring movement of a patient to determine if the patient has fallen from a bed surface).
Rodgers and Correa do not explicitly disclose the plural sensors comprise a first sensor arranged to monitor user activity on a bed surface in a room and a second sensor arranged to monitor user activity on a floor surface of the room, and further comprising providing the alert based on the pattern comprising a latest non-motion detection event of the second sensor occurring after a latest non-motion detection event of the first sensor plus a predetermined duration after the latest non-motion detection event of the first sensor.
However, Brillaud discloses it is known for bed detection system to include plural sensors including a first sensor arranged to monitor user activity on a bed surface in a room and a second sensor arranged to monitor user activity on a floor surface of the room (figs. 8 and 10: 36 and 36’; see also ¶0120) , and further comprising providing the alert based on the pattern comprising a latest non-motion detection event of the second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Rodgers to monitor a user on a bed surface with two sensors and basing an alert based on a second sensor detecting a user after a predetermined time period has pass since a first sensor detects the user, as taught by Brillaud.
One skilled in the art would be motivated to modify Rodgers as described above in order to use a known technique for detecting a user has fallen.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (Pub. No.: 2008/0021731 A) in view of Correa Ramirez (Pub. No.: 2020/0178887 A1; hereinafter Correa), Brillaud (Pub. No.: 2017/0221335 A1) and further in view of Narasimhan (Pub. No.: 2013/0120147 A1).
1) In regard to claim 6 (dependent on claim 5), Rodgers, Correa and Brillaud disclose the method of claim 5.
Rodgers, Correa and Brillaud do not explicitly disclose providing the alert based on the pattern comprising no user activity detected a predetermined duration after a latest non-motion detection event of the second sensor.
However, Narasimhan discloses it has been known for an alert to be based on a predetermined duration after a latest non-motion detection event of the second sensor (¶0026). 

One skilled in the art would be motivated to modify Rodgers as described above in order to avoid generating false event alerts. 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (Pub. No.: 2008/0021731 A) in view of Correa Ramirez (Pub. No.: 2020/0178887 A1; hereinafter Correa) and further in view of Jefferson (Pub. No.: 2018/0122209 A1).
1) In regard to claim 12 (dependent on claim 1), Rodgers and Correa disclose the method of claim 1.
Rodgers and Correa do not explicitly disclose determining a sleep behavior of the user based on input from the one or plural sensors.
However, Jefferson discloses it has been known to determine a sleep behavior of a user based on input from one or plural sensors (¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Rodgers to determine a sleep behavior of a user, as taught by Jefferson.
One skilled in the art would be motivated to modify Rodgers as described above in order to determine activity patterns or other noteworthy events and present to a user via an application, as taught by Jefferson (¶0005).
 
Allowable Subject Matter
Claims 3, 7-10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claim has been considered and is persuasive except for the portions separately addressed below, but are moot in view of the new ground(s) of rejection. See above rejection for detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CURTIS J KING/Primary Examiner, Art Unit 2684